914 F.2d 263
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Louis Butler O'NEAL, Plaintiff-Appellant,v.T. CAREY, Defendant-Appellee.
No. 89-15938.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1990.*Decided Sept. 21, 1990.
Before GOODWIN, Chief Judge, and HUG and BEEZER, Circuit Judges.


1
Louis Butler O'Neal, a California state prisoner, appeals pro se the district court's order granting summary judgment in favor of the defendant in O'Neal's 42 U.S.C. Sec. 1983 action.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm.


2
Here, the district court correctly granted the defendant's motion for summary judgment.  O'Neal's amended complaint alleged that on July 24, 1987, he suffered a heart attack and that defendant Carey, a prison nurse, denied him medical treatment.  O'Neal further alleged that nurse Carey failed to provide him with nitroglycerin tablets prescribed by a doctor.  There is no evidence in the record, however, to support O'Neal's allegation that he had a heart attack or that he sought medical treatment for a heart attack on or after July 24, 1987.  Moreover, the defendant provided evidence that O'Neal's prescription for nitroglycerin was filled 17 times in 1987, and that he received nitroglycerin on July 20 and August 31, 1987.


3
Thus, O'Neal failed to raise a genuine issue of material fact and the defendant was entitled to summary judgment as a matter of law.   See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (prison officials violate the eighth amendment if they are deliberately indifferent to a prisoner's serious medical needs).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  Ninth Cir.R. 34-4.  Accordingly, O'Neal's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3